Citation Nr: 1501952	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left lower extremity condition.


REPRESENTATION

Appellant represented by: Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active duty service from September 1975 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2011, the Veteran testified before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the claims file. Additional evidence was also submitted accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.  In April 2014, the Board remanded this  matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is necessary of the Veteran's left lower extremity service connection claim. 

The Veteran contends that her current left knee disability is related to a fall in service, during which she also sustained injury to her coccyx.  Her left knee disability has been diagnosed as chondromalacia of the left knee patella by a June 2009 VA examiner and minimal osteoarthritis by an October 2014 VA examiner.  Additionally, a January 2011 private MRI report shows an osteochondral defect in the medial tibial plateau, and private records dated in May 2013 show additional diagnoses of lateral meniscus tear, left knee sprain, ACL tear, cyclops lesion of knee, chondromalacia, and osteochondritis dessicans. 

In October 2014, a VA examiner opined that the Veteran's mild bilateral osteoarthritis is unlikely to be service related.  The examiner did not, however, offer an opinion as to whether any other left knee disability shown during the period on appeal, to include a meniscal tear, left knee strain, or chondromalacia patella are related to service.  Nor did the examiner address the significance of the osteochondral defect, or evidence of left knee instability, such as a notation that the Veteran was wearing a left knee brace in August 2010.  Furthermore, after the October 2014 VA opinion was obtained, new evidence was associated with the Veteran's electronic claims file, including a statement from a private orthopedic surgeon (who operated on the Veteran's left knee in May 2013) that the Veteran's injuries appeared to be chronic injury.  As that evidence was not considered by the October 2014 VA examiner, the Board find that an addendum opinion should be obtained.

On remand, relevant ongoing treatment records relating to the left lower extremity should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated her for any left knee disorder.  After securing the necessary release, the AOJ should obtain any records which are not duplicates of those already contained in the claims file. 

Additionally, obtain relevant VA treatment records dating since May 2014, if any.  If any requested records are not available, the Veteran should be notified of such. 

2.  Return the claims file to the VA examiner who provided the October 2014 opinion, if available, or to another qualified examiner.  The claims file must be reviewed in conjunction with the examination, including the private medical records associated with the claims file in November 2014.

Following a review of the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disability is related to or had its onset in service, to include the incident in service during which the Veteran fell into a trash barrel and fractured her coccyx. 

In providing the opinion, the examiner should address the private orthopedist's opinion that the Veteran's left knee disorders were chronic injury, and the various diagnoses of record, to include left knee sprain, chondromalacia patella, meniscus tear, osteochondral defect, and the symptom of instability, and indicate whether any of those diagnosed disorders or symptoms is related to service.  

The examiner should explain the reason for the opinion provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  Following completion of the above, the AOJ should review the evidence and determine whether the Veteran's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






